Citation Nr: 0110625	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
April 1942, and from April 1945 to June 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The appellant never raised a claim for dependency and 
indemnity compensation (DIC) pursuant to the provisions of 
38 U.S.C. A. § 1318 (West 1991 & Supp. 2000).  

Nor was the veteran service-connected for any disability at 
the time of his death.  See Carpenter (Angeline) v. West, 
11 Vet. App. 140, 147 (1998).  Therefore, there is some 
question as to whether a claim for DIC benefits pursuant to 
section 1318 was ever raised, either by the appellant or by 
the evidence of record.  See Cole v. West, 13 Vet. App. 268, 
277-278 (1999).  

Nevertheless, the RO adjudicated the issue of entitlement to 
dependency and indemnity compensation (DIC) pursuant to the 
provisions of 38 U.S.C. A. § 1318 (West 1991 & Supp. 2000).  

The appellant made no indication that she disagreed with this 
portion of the decision in her notice of disagreement (NOD) 
or in other statements.  See Cole, 13 Vet. App. at 274-275.  

In spite of this, the RO included the issue of section 1318 
entitlement in the Statement of the Case (SOC).  In her 
substantive appeal, the appellant made no indication that she 
was appealing the section 1318 issue and made no contentions 
as to why she should be entitled to DIC benefits under 
section 1318.  Id.  There is no indication that the appellant 
ever appealed this issue.  Her primary contention appeared to 
be that the cause of the veteran's death was related to his 
military service.  

Because the appellant did not submit an NOD or substantive 
appeal disagreeing with the RO's denial of entitlement to DIC 
benefits pursuant to section 1318, the Board concludes that 
it does not currently have jurisdiction over the issue of 
entitlement to DIC pursuant to the provisions of 38 U.S.C. A. 
§ 1318.  See 38 C.F.R. § 20.200; Cole, 13 Vet. App. at 271, 
275.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  
In particular, the June 1964 certification of service 
documents inservice medical treatment.  There are no service 
medical records on file, and there is no indication that 
these records have ever actually been requested or obtained.  

The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include, in 
pertinent part, obtaining the claimant's service medical 
records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)); see 
also McCormick v. Gober, 14 Vet. App. 39, 49 (2000) (holding 
that service medical records are to be requested in all 
cases, as these are records that are considered to be in VA 
custody).  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Accordingly, this case is remanded for the following: 

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to her 
claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A(b)); 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  VCAA, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b), (c)).  

Regardless of the appellant's response, 
the RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should attempt to secure the 
veteran's service medical records through 
official channels.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of service connection for the cause 
of the veteran's death.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


